Citation Nr: 1207738	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  04-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training in the Army National Guard from May 1987 to August 1987, and on active duty with the Regular Army from September 1988 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Louisville, Kentucky, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for paranoid schizophrenia.  During the course of this appeal, the Veteran relocated to California and the Los Angeles, California, VA Regional Office (RO) is now the agency of original jurisdiction over the current appeal.

During the course of the appeal, the Veteran appeared for a hearing before the Board in February 2006.  The Veterans Law Judge who presided over this hearing subsequently retired, and the Veteran was thusly provided with a new Board hearing in June 2010, which was conducted before the undersigned traveling Veterans Law Judge sitting at the RO.  Transcripts of both hearings have been obtained and associated with the Veteran's claims file for the Board's review and consideration.

The case was remanded in May 2006, August 2009, and September 2010 for evidentiary development.  Following the most recent remand, the denial of service connection for paranoid schizophrenia was confirmed in a December 2011 rating decision.  The case was returned to the Board in January 2012 and the Veteran now continues his appeal.



FINDINGS OF FACT

1.  Private medical records showing the Veteran's psychiatric hospitalization and treatment for paranoid schizophrenia from March 1988 to June 1988, establish that his paranoid schizophrenia pre-existed his entry into active service in September 1988. 

2.  The Veteran's pre-existing paranoid schizophrenia did not undergo a permanent worsening beyond its normal clinical progression during active military service.

3.   The Veteran's pre-existing paranoid schizophrenia was not permanently worsened beyond its normal clinical progression as a result of active military service.  


CONCLUSIONS OF LAW

1.  The presumption of soundness regarding the Veteran's psychiatric state at the time of his entry into active duty in September 1988 has been rebutted by clear and unmistakable evidence.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. §  3.304(b) (2011).

2.  The Veteran's paranoid schizophrenia, which pre-existed his entry into active duty, was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 2002); 38 C.F.R. § 3.306(a), (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the Veteran filed his original claim for VA compensation for paranoid schizophrenia in February 2001.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

A letter issued in December 2001 satisfied the duty to notify provisions with respect to the above requirements, as well as (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  A letter dated in December 2006 notified the Veteran concerning (4) degree of disability and (5) effective date.  Accordingly, VA has met the duty to notify provisions of the VCAA by collective action of the aforementioned letters.  To the extent that there are any timing defects associated with these letters due to their issuance after the initial adjudication of the schizophrenia claim, the later notices were followed by subsequent readjudication of the claim, most recently in a supplemental statement of the case issued in December 2011, thereby curing the defective notice error. See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In addition, the duty to assist the Veteran has been satisfied.  All relevant records are in the Veteran's claims file, including his pre-service psychiatric hospitalization records dated in March - June 1988, his service treatment records, and current private and VA psychiatric treatment records dated 1993 - 2010.  Nothing in the record indicates the Veteran has identified the existence of any relevant evidence that is not of record and is obtainable.  

The Board notes that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits from 1993 to 2008, as demonstrated by annual tax information forms showing his income from SSA benefits for this time period.  However, multiple good faith attempts by VA to obtain copies of the clinical records considered by SSA in adjudicating the Veteran's SSA claim were unsuccessful, and VA thusly made a formal finding as to their unavailability in a May 2009 memorandum.  In correspondence dated in November 2011, VA informed the Veteran of the unavailability of his SSA records and requested that he provide VA with copies of any such records in his possession.  No response was ever received from the Veteran or his representative in this regard.  The Board is therefore satisfied that all reasonable efforts have been undertaken by VA to obtain the Veteran's SSA records, and that no further attempts towards this end are warranted.

The Veteran has had the opportunity to present oral testimony, evidence, and argument in support of his claim, including at the June 2010 hearing before the undersigned Veterans Law Judge (in which evidence accompanied by waivers of first review by the AOJ were submitted).  Further, he was provided with a VA medical examination pertinent to the claim for VA compensation for schizophrenia in June 2009.  The June 2009 examination's findings and nexus opinion were based on the examiner's review of the pertinent clinical history contained in the Veteran's claims file, a well as from an examination of the Veteran himself.  It is therefore deemed to be adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For service in a period of war or service rendered on or after January 1, 1947, the veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. §3.304(b).  

Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, for the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology is required where the disorder noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

As relevant, private psychiatric hospitalization records show that the Veteran was admitted in March 1988 for inpatient treatment of severe, acute paranoid schizophrenia with a florid psychotic break from reality.  He underwent medication therapy and counseling and was thereafter released from hospitalization in June 1988.

The Veteran's service treatment records show that in an August 1988 statement, a private clinical psychologist opined that the Veteran's psychiatric treatment in March - June 1988 was for academic pressure and anxiety while in college, but that he did not now have a mental illness and was mentally and psychiatrically sound for military service.  The Veteran entered active duty in September 1988.  A November 1989 treatment note shows that he requested Valium because he felt very mentally stressed while undergoing treatment for complaints of knee pain.  The notes show that he was diagnosed as being "passive-aggressive" and assessed with an anxiety reaction.  However, no further psychiatric treatment or counseling is shown for the remainder of his service and he was deemed to be psychiatrically normal on separation examination in March 1990.

The Board notes that there were several incidents during the latter part of the Veteran's military service that resulted in disciplinary action for failing to report for duty at his appointed duty station, failure to obey a lawful order, and showing disrespectful behavior towards a superior noncommissioned officer and superior officer.  Because of these transgressions, he was initially separated from service with a bad conduct discharge.  However, over a decade later, he subsequently successfully applied to have his character of service upgraded to a general discharge under honorable conditions.

VA and private medical records dated from 1993 - 2010 show that the Veteran underwent regular psychiatric treatment and counseling and was on a regular anti-psychotic medication regimen.  He was psychiatrically hospitalized once during this period.  The records show progressive chronological improvement in the Veteran's psychiatric state over time, with evident successful results obtained from his medication for controlling his schizophrenia symptoms.  The records reflect that the Veteran made steady progress in responding to treatment, becoming increasingly more and more functional in social and occupational spheres, with regular involvement in his church and a full and sustained remission in his abuse of alcohol and drugs, culminating with his eventual full-time employment in the security industry in 2008, which terminated his need to receive SSA disability payments. 

In his hearing testimony before the Board in February 2006 and June 2010, the Veteran contended that his pre-existing paranoid schizophrenia was aggravated (i.e.,  permanently worsened beyond its normal clinical progression) by the mental stresses he experienced during active military service.  (The Board notes that the Veteran's service records show that he served as an administrative specialist during active duty and was not a combat veteran or otherwise deployed to a combat zone during service.)

On VA psychiatric examination in June 2009, after reviewing the pertinent clinical history contained in the Veteran's claims file and interviewing the Veteran, the examining VA psychiatrist determined that the Veteran's paranoid schizophrenia was in substantial remission.  The examiner firstly determined that the Veteran's paranoid schizophrenia did, in fact, pre-exist his entry into military service in September 1988, as demonstrated by the private psychiatric hospitalization report of March - June 1988, showing treatment for symptoms of florid psychosis, manifested by paranoia and bizarre delusions.  The VA psychiatrist concurred with the Axis I diagnosis of paranoid schizophrenia presented in the March - June 1988 hospital reports, as the diagnosis was based on clinical observations of the Veteran's treating psychiatrists made over the course of a three-month period and the good efforts on their part to attempt to rule out other organic causes of the Veteran's psychosis.    

Secondly, the June 2009 VA examiner determined that it was more likely than not that the psychiatric complaints noted in the Veteran's service treatment records in November 1989 were merely an exacerbation of schizophrenia symptoms existing prior to service and did not constitute a chronic increase in the severity of this psychiatric disorder.  The stated rationale was that the normal progression of schizophrenia can be characterized by a steady increase of symptoms or by episodes of remission and exacerbation of symptoms, and that although stress could elicit symptoms, no stressor is needed for an exacerbation of symptoms.  The examiner essentially found that the November 1989 exacerbation was within the normal clinical progression of the Veteran's schizophrenia and did not represent a permanent worsening of the psychosis.

Lastly, the June 2009 VA psychiatrist determined that it was more likely than not that relief from military duties and disciplinary confinement in the stockade during the last part of his service resulted in an improvement in the Veteran's condition prior to his discharge, to the point that his pre-existing schizophrenia was not more disabling than it was at entry into service.  

The VA examiner further commented that the Veteran displayed a varied and appropriate affect during examination in June 2009, and that he was not blunted in his affect as many schizophrenics usually are.  He displayed a fluid thought process that was logical and goal-directed, with good concentration.  As many schizophrenics demonstrate cognitive decline even during times of remission from psychotic symptoms, the examiner expressed his understanding as to how the Veteran's Axis I psychiatric diagnosis could have been missed on entrance examination without provision of a complete and accurate clinical history to the service examiner. 

The Board has considered the evidence discussed above and finds that the presumption of soundness attaches as paranoid schizophrenia was not noted upon active duty entrance examination.  However, the private medical records showing the Veteran's psychiatric hospitalization and treatment for paranoid schizophrenia from March 1988 to June 1988, when viewed with the opinion of the June 2009 VA examiner, establish that the Veteran's paranoid schizophrenia pre-existed his entry into active service in September 1988, thereby constituting clear and unmistakable clinical evidence which satisfies the first prong of the two prong test for rebutting the presumption of his mental soundness at the time of his entry into military service.  The opinions of the June 2009 VA psychiatrist further demonstrate, by clear and unmistakable evidence, that the Veteran's pre-existing paranoid schizophrenia did not undergo a permanent worsening beyond its normal clinical progression during active military service, and was not otherwise permanently worsened beyond its normal clinical progression as a result of any mental stress associated with his period of active military service.  Thus, the second prong of the test to rebut the presumption of soundness is met and the presumption is rebutted.  The Veteran's paranoid schizophrenia both preexisted service and was not aggravated therein.  Therefore, in view of the foregoing discussion, the Veteran's claim for service connection for paranoid schizophrenia must thusly be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for paranoid schizophrenia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


